OPINION — AG — ** CANDIDATES — CAMPAIGN CONTRIBUTIONS — REPORTING ** QUESTION(1): ARE COUNTY CANDIDATES, UNOPPOSED IN THE PRIMARY, REQUIRED TO FILE AN EXPENDITURE REPORT UNDER 26 O.S. 402 [26-402] — NEGATIVE, QUESTION(2): ARE COUNTY CANDIDATES WHO ARE REQUIRED TO FILE AN EXPENDITURE REPORT WITHIN 10 DAYS AFTER THE PRIMARY UNDER 26 O.S. 402 [26-402] REQUIRED TO INCLUDE A LIST OF CONTRIBUTIONS TO SAID REPORT ? — NEGATIVE (CAMPAIGN REPORTS, CAMPAIGN CONTRIBUTIONS, FUNDS) CITE: 26 O.S. 402 [26-402], OPINION NO. JULY 28, 1930 — LUTTRELL IS WITHDRAWN (OVERRULED), OPINION NO. APRIL 13, 1956 (FRED HANSEN)